Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 1 of 13 Page ID #:5230




    1
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
    2 Alex Spiro (admitted pro hac vice)
       alexspiro@quinnemanuel.com
    3 51 Madison Avenue, 22nd Floor
      New York, New York 10010
    4 Telephone: (212) 849-7000
    5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Robert M. Schwartz (Bar No. 117166)
    6   robertschwartz@quinnemanuel.com
      Michael T. Lifrak (Bar No. 210846)
    7   michaellifrak@quinnemanuel.com
      Jeanine M. Zalduendo (Bar No. 243374)
    8   jeaninezalduendo@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
    9 Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
   10
   11 Attorneys for Defendant Elon Musk
   12
                            UNITED STATES DISTRICT COURT
   13
                          CENTRAL DISTRICT OF CALIFORNIA
   14
   15
        VERNON UNSWORTH,                       Case No. 2:18-cv-08048
   16
                   Plaintiff,                  Judge: Hon. Stephen V. Wilson
   17
             vs.                               DEFENDANT’S EXCEPTIONS TO
   18                                          PRELIMINARY JURY
        ELON MUSK,
   19                                          INSTRUCTIONS
                   Defendant.
   20                                          Complaint Filed: September 17, 2018
                                               Trial Date: December 3, 2019
   21
   22
   23
   24
   25
   26
   27
   28
                                                                       Case No. 2:18-cv-08048
                                 DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 2 of 13 Page ID #:5231




    1         Defendant Elon Musk respectfully submits the following exceptions to the
    2 Court’s Preliminary Jury Instructions.
    3         A.    Preliminary Jury Instruction No. 1 – Defamation per se—Essential
    4               Factual Elements
    5         Mr. Musk takes exception to Preliminary Jury Instruction No. 1 to the extent
    6 it does not include any instruction requiring the jury to determine whether the
    7 statements qualify as a fact or opinion. For a statement to be defamatory, it must be
    8 a statement of fact, not opinion. Gardner v. Martino, 563 F.3d 981, 987 (9th Cir.
    9 2009) (holding that threshold question in a defamation claim is “whether a
   10 reasonable factfinder could conclude that the contested statement implies an
   11 assertion of objective fact. If the answer is no, the claim is foreclosed by the First
   12 Amendment”) (quoting Unelko Corp. v. Rooney, 912 F.2d 1049, 1053 (9th Cir.
   13 1990)); Dkt. 42 at 6.
   14         Mr. Musk thus submits that Preliminary Instruction No. 4 (Fact versus
   15 Opinion) should be given with Preliminary Instruction No. 1. Mr. Musk also
   16 submits that his proposed additional instructions on what the jury should consider in
   17 assessing whether the statement is a fact or opinion be given. See supra, Exceptions
   18 to Instruction No. 4.
   19         For these same reasons, Mr. Musk further takes exception with Preliminary
   20 Instruction No. 1 because it omits that the jury must construe the term “pedophile”
   21 as the crime of pedophilia and not simply an insult. See, e.g., Gardner, 563 F.3d at
   22 989; Dworkin v. Hustler Magazine Inc., 867 F.2d 1188, 1194 (9th Cir. 1989);
   23 Harrell v. George, 2012 WL 3647941, at *7 (E.D. Cal. Aug. 22, 2012); Dkt. 42 at
   24 10. Thus, Mr. Musk requests that the portion of the instruction that reads “That
   25 these people reasonably understood the statements to mean that Mr. Unsworth was a
   26 pedophile,” be replaced by the phrase “That these people reasonably understood the
   27 statements to mean that Mr. Unsworth was a pedophile, that is, that he had
   28 committed the crime of pedophilia.”
                                                  2
                                                                           Case No. 2:18-cv-08048
                                     DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 3 of 13 Page ID #:5232




    1        Finally, Mr. Musk takes exception to Preliminary Instruction No. 1 because
    2 the instruction is based upon Mr. Unsworth being a private figure when Mr.
    3 Unsworth actually is a public figure and therefore the instruction should apply the
    4 “actual malice” standard instead of the “reasonable care” standard, which must be
    5 proved by clear and convincing evidence. CACI 1700. A public controversy exists,
    6 Mr. Unsworth voluntarily injected himself into the controversy and/or sought to
    7 influence the resolution of it, and the alleged defamatory statement is “germane” to
    8 Mr. Unsworth’s participation in the controversy. See Copp v. Paxton, 45 Cal. App.
    9 4th 829, 845-46 (1996); Jankovic v. Int’l Crisis Grp., 822 F.3d 576, 589 (D.C. Cir.
   10 2016) (statements are germane if they relate “to understanding [plaintiff’s] role and
   11 why he wanted to be involved” in the controversy); Waldbaum v. Fairchild
   12 Publications, Inc., 627 F.2d 1287, 1298 (D.C. Cir. 1980); see also Atlanta Journal-
   13 Constitution v. Jewell, 555 S.E.2d 175, 183 (Ga. App. 2001). Likewise, Mr.
   14 Unsworth should be considered a general (“all purpose”) public figure because has
   15 used his role in the Thai Cave rescue as a springboard to fame, starting with the
   16 CNN interview he gave attacking Mr. Musk. See Gertz v. Robert Welch, Inc., 418
   17 U.S. 323, 334 (1974).
   18        B.     Preliminary Jury Instruction No. 2 - Damages (CACI § 1702)
   19        Mr. Musk takes exception to Preliminary Jury Instruction No. 2 on the ground
   20 that the phrase “[e]xpenses Mr. Unsworth had to pay as a result of the defamatory
   21 statements” should be omitted because Mr. Unsworth does not claim that he had to
   22 pay any expenses as a result of the allegedly defamatory statements and thus this
   23 instruction lacks any foundation in the evidence. Vigal v. Monin, Inc., 166 F.3d
   24 1219 (9th Cir. 1999) (“[A] jury instruction must have some foundation in the
   25 evidence ….”).
   26        In addition, Mr. Musk takes exception to the omission of any instruction
   27 informing the jury as to the standard for assessing whether Mr. Musk knew the
   28 statements were false or had serious doubts about the truth of the statements. Mr.
                                               3
                                                                          Case No. 2:18-cv-08048
                                    DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 4 of 13 Page ID #:5233




    1 Musk submits the following instruction should be given:
    2         Only the mental state of Mr. Musk may satisfy the requirement that Mr.
    3         Musk knew the statements were false at the time he made them on July
    4         15 or had serious doubts about the truth of the statements at that time.
    5         Only a high degree of awareness of the probable falsity of statements is
    6         sufficient to qualify as “serious doubts about the truth of the
    7         statements.” Your decision must be based upon Mr. Musk’s mental
    8         state at the time Mr. Musk allegedly published the statement.
    9 Mr. Musk’s proposed jury instruction is based on Supreme Court and California
   10 case law defining actual malice. See New York Times Co. v. Sullivan, 376 U.S. 254
   11 (1964); Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974); Beckley Newspapers
   12 Corp. v. Hanks, 389 U.S. 81 (1967); Garrison v. Louisiana, 379 U.S. 64 (1964); St.
   13 Amant v. Thompson, 390 U.S. 727 (1968); Harte-Hanks Commc’ns, Inc. v.
   14 Connaughton, 491 U.S. 657 (1989); Rosenaur v. Scherer, 88 Cal. App. 4th 260
   15 (2001); Antonovich v. Superior Court, 234 Cal. App. 3d 1041 (Ct. App. 1991).
   16 Actual malice means the statement was made with “knowledge that it was false or
   17 with reckless disregard of whether it was false or not” and requires “clear and
   18 convincing proof that the defamatory falsehood was made with knowledge of its
   19 falsity or with reckless disregard for the truth.” Gertz v. Robert Welch, Inc., 418
   20 U.S. 323, 334, 342(1974). Actual malice is a subjective test and, at minimum,
   21 reckless disregard means that only “false statements made with the high degree of
   22 awareness of their probable falsity” can give rise to liability under the actual malice
   23 test. Garrison v. Louisiana, 379 U.S. 64, 74 (1964); see also Beckley Newspapers
   24 Corp. v. Hanks, 389 U.S. 81, 82 (1967) (jury instructions equating constitutional
   25 malice with “ill will” “were clearly impermissible”).
   26         Further, Mr. Musk submits that the Court should give an instruction on
   27 ambiguous statements of fact or opinion in connection with the instruction on
   28
                                                   4
                                                                           Case No. 2:18-cv-08048
                                     DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 5 of 13 Page ID #:5234




    1 knowledge of falsity or serious doubts as to the truth of a statement. Mr. Musk
    2 therefore submit the Court should give the following instruction:
    3         If you find the words used by Mr. Musk in his statements are
    4         ambiguous as to whether the statement is a statement of fact or opinion,
    5         but you determine Mr. Musk honestly and without recklessness
    6         believed that they were an opinion and not a fact, then to find the words
    7         were meant as fact you must determine not only that a reasonable
    8         reader would interpret the words in a defamatory, factual sense, but
    9         also that Mr. Musk either: (a) deliberately framed his statements in an
   10         ambiguous manner in the hope of insinuating a defamatory import to
   11         the reader, or (b) that Mr. Musk knew or acted in reckless disregard of
   12         whether his words would be interpreted by the average reader as
   13         defamatory statements of fact.
   14 This proposed addition would explain to the jury what to do if it finds it ambiguous
   15 whether Mr. Musk’s statements were statements of fact or opinion. Although there
   16 is no model jury instruction on the ambiguity of statements as fact or opinion, Mr.
   17 Musk’s proposed instruction is an “accurate statement of the law.” See, e.g., United
   18 States v. Garza, 980 F.2d 546, 554 (9th Cir. 1992) (jury instruction must be
   19 “accurate statement of the law,” although “formulation or choice of language of the
   20 jury instructions is within the discretion of the district court”); United States v.
   21 Terry, 911 F.2d 272, 278 (9th Cir. 1990) (jury instruction must be “accurate
   22 statement of the law”).
   23         The California Supreme Court has explained that “a statement is entitled to
   24 constitutional protection if the words used are ambiguous but the defendant honestly
   25 and without recklessness believes that they constitute an opinion or idea.” Good
   26 Gov’t Grp. of Seal Beach, Inc. v. Superior Court, 22 Cal. 3d 672, 684 (1978).
   27 Therefore, if the jury finds it ambiguous whether a statement was a statement of fact
   28 or opinion, and determines that the defendant honestly and without recklessness
                                                5
                                                                           Case No. 2:18-cv-08048
                                     DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 6 of 13 Page ID #:5235




    1 believed the statement was an opinion and not a fact, then to find the words were
    2 meant as fact “the jury must find not only that the words were reasonably
    3 understood in their defamatory, factual sense, but also that the defendant either
    4 deliberately cast his statements in an equivocal fashion in the hope of insinuating a
    5 defamatory import to the reader, or that he knew or acted in reckless disregard of
    6 whether his words would be interpreted by the average reader as defamatory
    7 statements of fact.” Id.
    8         Finally, Mr. Musk takes exception to the omission of any instruction that Mr.
    9 Unsworth was required to mitigate his damages. Thus, Mr. Musk submits the
   10 following addition should be given in connection with the instruction on damages:
   11         You should also consider what efforts Mr. Unsworth took to minimize
   12         the effects of his alleged injury. One who has been injured by the
   13         defamation of another must use reasonable care to prevent any
   14         aggravation or increase of the injury. Mr. Unsworth is not entitled to
   15         be compensated for any injury or aggravation of injury caused by his
   16         failure to minimize damages. Thus, you should reduce the damages
   17         awarded to Mr. Unsworth to the extent you find that Mr. Unsworth
   18         made his condition worse by not taking reasonable care to prevent any
   19         aggravation or increase of the injury. It is Mr. Musk’s burden to prove
   20         by a preponderance of the evidence that Mr. Unsworth has failed to
   21         minimize his damages.
   22   As a matter of law, Mr. Unsworth was required to mitigate his damages. See Green
   23 v. Smith, 261 Cal. App. 2d 392, 396 (1968) (“It has been the policy of the courts to
   24 promote the mitigation of damages. The doctrine applies in tort, wilful [sic] as well
   25 as negligent. A plaintiff cannot be compensated for damages which he could have
   26 avoided by reasonable effort or expenditures.”). Mr. Musk’s proposed instruction is
   27 based on CACI 3930, modified to include the names of the parties and the nature of
   28 the claim at issue in this case. It is a short and plain statement of the law, that
                                                    6
                                                                           Case No. 2:18-cv-08048
                                     DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 7 of 13 Page ID #:5236




    1 correctly instructs the jury that Mr. Unsworth is not entitled to damages for harm
    2 that he could have prevented.
    3         C.    Preliminary Jury Instruction No. 4 – Fact versus Opinion
    4         Mr. Musk takes exception to Preliminary Jury Instruction No. 4 being given
    5 without the following additions:
    6         A statement that does not make an assertion of a factual matters, and
    7         which does not suggest that a conclusion is being drawn from facts not
    8         disclosed in the statement, is commonly a statement of opinion. In
    9         considering the context, you should take into account whether the
   10         surrounding circumstances of the statement, including the words used,
   11         the medium by which the statement is disseminated and whether the
   12         statement was made in the course of a debate or dispute, such that the
   13         remark was intended and understood not as fact but as rhetorical
   14         hyperbole, name-calling, or ridicule and thus a statement of opinion.
   15         Although there is no model jury instruction on the relevant context for
   16 assessing whether a statement is a fact or opinion, Mr. Musk’s proposed instruction
   17 is an “accurate statement of the law.” See, e.g., United States v. Garza, 980 F.2d
   18 546, 554 (9th Cir. 1992) (jury instruction must be “accurate statement of the law,”
   19 although “formulation or choice of language of the jury instructions is within the
   20 discretion of the district court”); United States v. Terry, 911 F.2d 272, 278 (9th Cir.
   21 1990) (jury instruction must be “accurate statement of the law”). The instruction is
   22 based upon Ninth Circuit and California authority for determining the relevant
   23 context for assessing whether a statement is a fact or opinion. Koch v. Goldway,
   24 817 F.2d 507 (9th Cir. 1987); Information Control Corp. v. Genesis One Computer
   25 Corp., 611 F.2d 781, 784 (9th Cir. 1980); Restatement (Second) of Torts § 566 cmt.
   26 e (1977).
   27         This proposed addition would explain to the jury the boundaries between fact
   28 and opinion, and would correctly inform the jury that, in deciding whether Mr.
                                               7
                                                                          Case No. 2:18-cv-08048
                                    DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 8 of 13 Page ID #:5237




    1 Musk’s statements were statements of fact, it must consider the context in which the
    2 statements were made, including the words used, the medium by which the
    3 statement was disseminated, and whether the statement was made in the course of a
    4 debate or dispute, such that the remark was intended and understood not as fact but,
    5 for example, as rhetorical hyperbole, name-calling, or ridicule and thus a statement
    6 of opinion. See Info. Control Corp. v. Genesis One Computer Corp., 611 F.2d 781,
    7 784 (9th Cir. 1980) (“In sum, the test to be applied in determining whether an
    8 allegedly defamatory statement constitutes an actionable statement of fact requires
    9 that the court examine the statement in its totality in the context in which it was
   10 uttered or published. The court must consider all the words used, not merely a
   11 particular phrase or sentence. In addition, the court must give weight to cautionary
   12 terms used by the person publishing the statement. Finally, the court must consider
   13 all of the circumstances surrounding the statement, including the medium by which
   14 the statement is disseminated and the audience to which it is published.”).
   15         D.    Preliminary Jury Instruction No. 5 - Physical Pain, Mental
   16               Suffering, and Emotional Distress (Noneconomic Damage) (CACI §
   17               3905A)
   18        Mr. Musk takes exception to Preliminary Jury Instruction No. 5 to the extent
   19 it states as follows: “For future emotional distress, determine the amount in current
   20 dollars paid at the time of judgment that will [sic] Mr. Unsworth for future
   21 emotional distress. This amount of noneconomic damages should not be further
   22 reduced to present cash value because that reduction should only be performed with
   23 respect to economic damages.” Because Mr. Unsworth does not seek any economic
   24 damages, this portion of the instruction should be omitted as lacking a foundation in
   25 the evidence and likely to confuse the jury.
   26
   27
   28
                                                  8
                                                                          Case No. 2:18-cv-08048
                                    DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 9 of 13 Page ID #:5238




    1         E.    Preliminary Jury Instruction No. 6 - Punitive Damages—
    2               Individual Defendant—Trial Not Bifurcated (CACI § 3940)
    3        Mr. Musk takes exception to Preliminary Jury Instruction No. 6, which omits
    4 the need for Mr. Unsworth to prove, on his request for punitive damages, actual
    5 (constitutional) malice by clear and convincing evidence in addition to proving
    6 common-law malice. Thus, Mr. Musk submits that the sentence stating that “You
    7 may award punitive damages only if Mr. Unsworth proves by clear and convincing
    8 evidence that Mr. Musk engaged in that conduct with malice, oppression, or fraud”
    9 should be replaced with “You may award punitive damages only if Mr. Unsworth
   10 proves by clear and convincing evidence that Mr. Musk both knew the statements
   11 were false or had serious doubts about the truth of the statements, and that he acted
   12 with malice, oppression, or fraud.”
   13         F.    Preliminary Jury Instruction No. 7 – Highly Probable—Clear and
   14               Convincing Proof (CACI § 201)
   15        Mr. Musk takes exception to Preliminary Jury Instruction No. 7 on clear and
   16 convincing evidence because the Court has indicated it will give Ninth Circuit
   17 Model Instruction No. 1.7 (Burden of Proof – Clear and Convincing Evidence) and
   18 the inclusion of conflicting instructions on clear and convincing evidence is likely to
   19 confuse the jurors.
   20         G.    Exception To Omission of Any Instruction On Mr. Musk’s
   21               Affirmative Defenses
   22        Mr. Musk submits the Court should give the following instruction on his
   23 affirmative defense of unclean hands.
   24        Mr. Musk has raised as an affirmative defense the allegation that Mr.
   25        Unsworth has come into court with unclean hands. The doctrine of
   26        unclean hands is invoked when a plaintiff has engaged in inequitable,
   27        unfair, unconscionable, or deceitful conduct in connection with the
   28        same subject matter for which the plaintiff claims a right to damages.
                                                9
                                                                          Case No. 2:18-cv-08048
                                    DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 10 of 13 Page ID #:5239




     1           Even if you determine that Mr. Unsworth has proved the elements of
     2           his case, you may still find against Mr. Unsworth if you determine that
     3           Mr. Musk has shown that Mr. Unsworth’s conduct has been
     4           inequitable, unfair, unconscionable, or deceitful, and resulted in
     5           prejudice to Mr. Musk. Mr. Unsworth’s misconduct must be intimately
     6           connected with the issues in this case.
     7 This affirmative defense is properly pled, follows California law, and has a basis in
     8 the evidence.
     9           As a matter of law, unclean hands is a proper defense in California. Unilogic,
    10 Inc. v. Burroughs Corp., 10 Cal App. 4th 612, 623 (1992) (“equitable defense of
    11 unclean hands was available against the legal claim for conversion”). This defense
    12 applies in tort actions. Kendall–Jackson Winery, Ltd. v. Superior Court, 76 Cal.
    13 App. 4th 970 (1999), as modified on denial of reh’g (Jan. 3, 2000) (application of
    14 unclean hands doctrine in malicious prosecution action). And a determination of
    15 whether a plaintiff has unclean hands is a question of fact for the jury. Unilogic,
    16 Inc., 10 Cal App. 4th at 623 (application of unclean hands is “primarily a question of
    17 fact”).
    18           This instruction has a foundation in the evidence. As Mr. Unsworth
    19 concedes, unclean hands requires a showing only that “Plaintiff’s conduct is
    20 inequitable, as demonstrated through a showing of wrongfulness, willfulness, bad
    21 faith, or gross negligence,” that “relates to the subject matter of the plaintiff’s
    22 claims. (Dkt. 114, at 6 (citing POM Wonderful LLC v. Coca Cola Co., 166 F. Supp.
    23 3d 1085, 1092 (C.D. Cal. 2016).) Here, Mr. Unsworth’s conduct was inequitable in
    24 relation to the subject matter of his claim: Mr. Musk’s tweet responded to Mr.
    25 Unsworth’s CNN interview in which Mr. Unsworth stated, on a live international
    26 news broadcast, that Mr. Musk’s rescue efforts were a PR stunt and that Mr. Musk
    27 should stick his submarine where it hurts. This direct attack accusing Mr. Musk of
    28 seeking to endanger the lives of children for his own gain was unfair and
                                                 10
                                                                             Case No. 2:18-cv-08048
                                       DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 11 of 13 Page ID #:5240




     1 inequitable. See Kendall-Jackson Winery, 76 Cal. App. 4th at 979 (“Not every
     2 wrongful act constitutes unclean hands. But, the misconduct need not be a crime or
     3 an actionable tort. Any conduct that violates conscience, or good faith, or other
     4 equitable standards of conduct is sufficient cause to invoke the doctrine.”). And the
     5 misconduct occurred in the same interaction as the tweets that are the subject of this
     6 lawsuit. See Unilogic, Inc., 10 Cal App. 4th at 623 (“[Defendant’s] conversion and
     7 [Plaintiff’s] misconduct occurred in the same transaction that forms the subject of
     8 this litigation--the joint development project. In our view, that is enough to trigger
     9 application of the unclean hands doctrine.”). Because Mr. Unsworth’s own conduct
    10 in this interaction could be characterized by a reasonable juror as inequitable and
    11 relating to the subject matter of his claim, the Court should allow Mr. Musk to
    12 present this defense.
    13         Although there is no model jury instruction on unclean hands, Mr. Musk’s
    14 proposed jury instruction is an “accurate statement of the law.” See, e.g., United
    15 States v. Garza, 980 F.2d 546, 554 (9th Cir. 1992) (jury instruction must be
    16 “accurate statement of the law,” although “formulation or choice of language of the
    17 jury instructions is within the discretion of the district court”); United States v.
    18 Terry, 911 F.2d 272, 278 (9th Cir. 1990) (jury instruction must be “accurate
    19 statement of the law”). Mr. Musk’s proposed instruction is based on the California
    20 Forms of Jury Instruction 300F.29 and applicable California law on the unclean
    21 hands doctrine.
    22         Mr. Musk also submits the Court should give the following instruction on his
    23 affirmative defense of consent.
    24         Mr. Musk has raised as an affirmative defense the allegation that Mr.
    25         Unsworth, through his conduct, invited or induced Mr. Musk’s
    26         statements. Mr. Musk is not responsible for any reputational harm Mr.
    27         Unsworth claims has occurred if Mr. Musk shows that Mr. Unsworth
    28         consented, by words or conduct, to the publication or republication of
                                                 11
                                                                            Case No. 2:18-cv-08048
                                      DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 12 of 13 Page ID #:5241




     1        Mr. Musk’s communication of the statement to others. Inaction or
     2        silence can constitute consent to publication. In deciding whether Mr.
     3        Unsworth consented to the communication, you should consider the
     4        circumstances surrounding the words or conduct.
     5 This affirmative defense is properly pled, follows California law, and has a basis in
     6 the evidence.
     7        To start, Mr. Musk’s Answer preserved his right to raise as an affirmative
     8 defense “common interest or other applicable privilege,” and the affirmative defense
     9 of consent qualifies as an “other applicable privilege.” (Dkt. 45, at 15.) Under
    10 California law, “[o]ne of the oldest and most widely recognized defenses to the
    11 publication of defamatory matter is the doctrine of consent, which has been
    12 classiﬁed as a form of absolute privilege.” Royer v. Steinberg, 90 Cal. App. 3d 490,
    13 499 (1979) (emphasis added); see also Kelly v. William Morrow & Co., 186 Cal.
    14 App. 3d 1625, 1634 (1986) (examining Royer rule that consent is a privilege in
    15 defamation cases and collecting cases from other jurisdictions holding the same).
    16 The CACI instruction on Consent as an affirmative defense in a defamation action
    17 specifically cites to Royer. CACI 1721, Sources & Authorities. Thus, the
    18 affirmative defense of consent falls with the scope of “other applicable privilege”
    19 and is properly pled.
    20        Consent is a proper defense to a defamation claim. As a general matter, the
    21 CACI jury instructions expressly recognize consent as an affirmative defense in a
    22 defamation action. CACI 1721. The supporting authority for the instruction states:
    23 “The primary purposes of the doctrine of consent in defamation law is to prevent a
    24 party from inviting or inducing indiscretion and thereby laying the foundation of a
    25 lawsuit for his own pecuniary gain.” Royer, 90 Cal. App. 3d at 499. “[C]onduct
    26 that gives apparent consent is sufficient to bar recovery.” Restatement (Second) of
    27 Torts § 583 (1977). “Whether words or other conduct are reasonably to be
    28 interpreted as expressions of consent to the publication is to be determined by the
                                                 12
                                                                           Case No. 2:18-cv-08048
                                     DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
Case 2:18-cv-08048-SVW-JC Document 141 Filed 12/02/19 Page 13 of 13 Page ID #:5242




     1 reasonable inferences from the conduct in the light of the circumstances surrounding
     2 it.” Id. As the Second Circuit explained in Sleepys LLC v. Select Comfort
     3 Wholesale Corp., 779 F.3d 191 (2d Cir. 2015), “the consent of the person defamed
     4 to the making of a defamatory statement bars that person from suing for the
     5 defamation, and ... in some circumstances, a person’s intentional eliciting of a
     6 statement she expects will be defamatory can constitute her consent to the making of
     7 the statement.” Id. at 199-200.
     8         This instruction has a foundation in the evidence. Mr. Musk intends to show
     9 that Mr. Unsworth invited or otherwise induced Mr. Musk’s allegedly defamatory
    10 tweets by airing a baseless accusation on an international CNN news broadcast
    11 accusing Mr. Musk of engaging in a PR stunt, alleging that Mr. Musk did not care
    12 about the lives of the trapped Thai children, and telling Mr. Musk to stick his
    13 submarine where it hurts. Mr. Unsworth’s criticism and insult invited a response
    14 from Mr. Musk, which Mr. Musk gave via his July 15, 2018 tweets. This
    15 affirmative defense has a basis in the evidence; thus, Mr. Musk should be permitted
    16 to present it at trial. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002) (only
    17 some foundation in evidence is necessary).
    18
    19 DATED: December 2, 2019                Respectfully submitted,
    20
                                              QUINN EMANUEL URQUHART
    21                                           & SULLIVAN, LLP
    22                                         By         /s/ Alex Spiro
    23                                                       Alex Spiro
                                                    Attorneys for Defendant Elon Musk
    24
    25
    26
    27
    28
                                                    13
                                                                           Case No. 2:18-cv-08048
                                     DEFENDANT’S EXCEPTIONS TO PRELIMINARY JURY INSTRUCTIONS
